      Case 1:14-cv-00581-VEC Document 400 Filed 03/31/21 Page
                                                          USDC1 of 3
                                                                 SDNY
                                                          DOCUMENT
                                                          ELECTRONICALLY FILED
                                                          DOC #:
81,7('67$7(6',675,&7&2857                             DATE FILED: 
6287+(51',675,&72)1(:<25.

6(&85,7,(6$1'(;&+$1*(&200,66,21

                         3ODLQWLII

                         DJDLQVW

/$:5(1&((3(11,,,
$/785$670,&+$(/(:(56
&$0(/27$&48,6,7,2166(&21'$5<
23325781,7,(60$1$*(0(17//&                                         &LY 9(&
7+(&$0(/27*5283,17(51$7,21$///&                                  (&)&DVH
DQG
66(&85,21//&

                      'HIHQGDQWV

                           DQG

$%,*+286(),/0$1'3+272*5$3+<
678',2//&

                5HOLHI'HIHQGDQW


                 25'(5',5(&7,1*)2576,//1$
 72785129(5)52=(1)81'6,13$57,$/6$7,6)$&7,212)-8'*0(176

       The Plaintiff Securities and Exchange Commission (the “Commission”) having moved

for a turnover order directed to non-party Fort Sill National Bank (“Fort Sill”) with respect to

certain accounts, and for the release of certain other accounts from the asset freeze imposed and

continued by Orders of this Court issued on January 30, 2014 (Docket Entry 2), July 11, 2014

(Docket Entry 56), October 1, 2018 (Docket Entry 300) and/or March 15, 2020 (Docket Entry

335) (collectively, the “Asset Freeze Orders”), and the Court having considered the papers

submitted on such motion, and it appearing that such an order should be issued, it is hereby:
         Case 1:14-cv-00581-VEC Document 400 Filed 03/31/21 Page 2 of 3




                                                 ,

       25'(5(' that the Commission shall serve a copy of this Order upon Fort Sill and

Lawrence E. Penn III (“Penn”). Service may be made by electronic mail upon the consent of the

receiving party, by overnight delivery service such as United Parcel Service, or by certified mail,

return receipt requested.

                                                ,,

       )857+(525'(5(' that within 14 days from receipt of this Order, Fort Sill shall

turn over to the Commission all funds remaining in Penn’s account with account number ending

in 8801. Payment shall be made by one of the following means:

               a. Electronically, wherein the Commission will provide detailed ACH

                   transfer/Fedwire instructions upon request made to (202) 551-7940 and/or

                   Disgorgement-Penalty@sec.gov;

               b. Direct payment from a bank account via Pay.gov through the Commission’s

                   website at http://www.sec.gov/about/offices/ofm.htm; or

               c. By certified check, bank cashier’s check, or United States postal money order,

                   made payable to the “Securities and Exchange Commission” and setting forth

                   the title and civil action number of this action (“SEC v. Penn, et al., 14-cv-

                   0581”) and the name of this Court (“United States District Court, Southern

                   District of New York”); and specifying that payment is made pursuant to this

                   Order in satisfaction of the Judgment entered against Lawrence E. Penn III

                   entered on October 1, 2018. The funds may be hand-delivered or mailed to:




                                                 2
          Case 1:14-cv-00581-VEC Document 400 Filed 03/31/21 Page 3 of 3




                               Enterprise Services Center
                               Accounts Receivable Branch
                               HQ Bldg., Room 181, AMZ-341
                               6500 South MacArthur Boulevard
                               Oklahoma City, OK 73169

Fort Sill shall simultaneously transmit photocopies of evidence of payment and case identifying

information to SEC attorneys Karen E. Willenken and Elizabeth R. Goody, by electronic mail to

WillenkenK@sec.gov and GoodyE@sec.gov.

                                                 ,,,

       )857+(525'(5(', that by making such payment, Fort Sill shall be forever

released and discharged from any liability with respect to such funds to Penn, or to any person or

entity claiming a right in and to such funds derived from Penn, and from any liability with

respect to such funds as to the Commission.

                                                 ,9

       )857+(525'(5(' that within 21 days from receipt of this Order, Fort Sill shall

release any restrictions previously imposed, pursuant to the Asset Freeze Orders, on the use of

any accounts in the names of, or controlled or owned by, any of the Defendants, if such accounts

are for credit cards or lines of credit, or have zero or negative balances. Fort Sill may restore the

account(s) to normal operation or, at its election, close the account(s).

                                                 9

       )857+(525'(5(' that this Court shall retain jurisdiction to enforce compliance

with this Order.

 Dated:    0DUFK


                                                  HON. VALERIE E. CAP
                                                                  CAPRONI
                                                                    PRONI
                                                  UNITED STATES DISTRICT JUDGE



                                                  3
